DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi et al. (JP 2010-034548; machine translation referred to herein) in view of Kim et al. (US 2015/0053944).  Both references were cited in a prior Office action.
Regarding Claims 1, 3, 4, 6, 8, 9, and 12, Takeshi teaches a lumonius element (Title) containing a hole transport layer (HTL), light-emitting layer (LEL), hole blocking layer (HBL), and an electron transport layer (ETL) between an anode and a cathode.  One example of Takeshi’s configuration is as follows (p. 2, [0009]; p. 3, [0014]):

    PNG
    media_image1.png
    208
    206
    media_image1.png
    Greyscale

The HBL contains a compound containing anthracene and dibenzofuran groups, represented by Chemical Formula (2) (p. 4, [0016]):

    PNG
    media_image2.png
    257
    672
    media_image2.png
    Greyscale

In the formula above, any one of R1-R10 and any one of R11-R20 may be used for linking with A1 (p. 4, [0017]).  Due to symmetry in each partial structure, there are only four unique points of attachment on both the anthracene and dibenzofuran groups.  These points of attachment correspond to R4-R7 and R11-R14.  Thus, there are 16 possible unique configurations for the two partial structures of Takeshi’s Chemical Formula (2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to select points of attachment corresponding to either of the following structures:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

These represent two of 16 species or sub-genuses falling within the genus of compounds satisfying Chemical Formula (2); the number of possible attachment points is sufficiently small that one of ordinary skill in the art would at once envisage the use of all structural arrangements within Chemical Formula (2); and each of these configurations are expressly recognized by Takeshi as being suitable.  
The compounds illustrated above correspond to the claimed chemical formula B and C, respectively.  Takeshi’s variables R30-R37 correspond to the claimed R31-R37 and R51-R57.  Takeshi’s R30-R37 may be hydrogen (p. 4, [0017]); C1-C8 alkyl (p. 4, [0018]); C3-C20 cycloalkyl (p. 4, [0019]); C1-C20 alkoxy (p. 5, [0024]); C6-C40 aryl ether (i.e. aryloxy) (p. 5, [0026]); C6-C40 aryl (p. 5, [0028]); or C1-C6 silyl (p. 6, [0031]).  These groups read on the claimed R31-R37 and R51-R57.  
Compounds where R9 is an aryl or heteroaryl group are preferred (p. 6, [0035]).  Aryl groups are defined by Takeshi as preferably having 6-40 carbon atoms, and heteroaryl groups are defined as preferably having 2-30 carbon atoms (p. 6, [0032]-[0033]).  Thus, Takeshi’s R9 group reads on the claimed Ar1 and Ar2.  
The A group may be a single bond or aryl group (p. 4, [0017]).  As indicated above, aryl groups are defined by Takeshi as preferably having 6-40 carbon atoms (p. 6, [0032]).  Takeshi’s A group reads on the claimed L.
Modification of Takeshi’s Chemical Formula (2) as applied above reads on the claimed Chemical Formula (B) and (C).
Takeshi’s luminous element includes a light emitting (LE) layer as indicated above.  Suitable materials for use in Takeshi’s LE layer include a host material and a dopant.  Suitable blue to blue-green dopant materials include anthracene-based compounds (p. 19, [0061]-[0063]).  Suitable host materials may also be derivatives of condensed ring systems such as anthracene (p. 20, [0066]).  Takeshi does not teach a LE layer including a compound according to the claimed Chemical Formula A.
In the same field of endeavor, Kim teaches an organic light-emitting device including an emission layer disposed between two electrodes.  The emission layer includes compounds according to Formula 1 and Formula 20 (Abstract).  Kim’s Formula 1 compound may serve as a host, while the compound of Formula 20 may serve as a dopant (p. 10, [0060]).  The host and dopant may be used in a blue emission layer (p. 45-46, [0167]).
Suitable compounds according to Kim’s Formula 20 include the following:

    PNG
    media_image4.png
    732
    876
    media_image4.png
    Greyscale

Kim’s Compounds 93, 94, 96, and 97 are identical to Compounds 125, 127, 134, and 132, respectively, falling within the claimed Chemical Formula A as recited in instant Claim 12.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the host and dopant materials disclosed by Kim, including one of the dopant materials illustrated above, in Takeshi’s LE layer.  Both of Kim’s materials represent anthracene-based host and dopant compounds suitable for use in a blue emission layer of an organic light-emitting device, and Takeshi suggests the use of anthracene-based host and dopant materials in this capacity.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  
Modification of Takeshi in view of Kim results in an OLED comprising, in the following order, an anode (first electrode), a light-emitting layer, a hole blocking layer, and a cathode (second electrode).  Although not described as such, Takeshi’s hole blocking layer is based on a compound identical to the claimed Formula B and is in the same position as the claimed charge balance control layer relative to the ETL and cathode.  Therefore, the hole blocking layer is capable of performing the function of the claimed charge balance control layer.
Neither Takeshi nor Kim expressly teach the relationship between electron affinity (Ae) of the charge balance control layer, the light emitting layer, and the electron transport layer.  Nevertheless, the combination of Takeshi and Kim teaches toward the use of materials identical to those present in the claimed charge balance control and light emitting layers.  In addition, Takeshi teaches toward the use of materials such as quinolone and oxadiazole derivatives in the electron transport layer (p. 17, [0051]).  The instant specification indicates that suitable electron transport layer materials for use in the claimed invention include quinolone and oxadiazole derivatives (specification at p. 42, lines 1-8).  
The courts have held that “a compound and all its properties are mutually inseparable."  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The combination of Takeshi and Kim teaches toward layers positioned in the same order as the claimed charge balance control layer, light emitting layer, and electron transport layer, and which are formed from materials identical to those recited in the claims and described in the specification.   Therefore, one of ordinary skill in the art would reasonably expect the modified product to possess the claimed Ae relationship.
Modification of Takeshi in view of Kim as applied above reads on Claims 1, 3, 4, 6, 8, 9, and 12.
Regarding Claim 5, Takeshi’s A group may be a single bond or aryl group (p. 4, [0017]) such as a phenyl or naphthyl group (corresponding to Structural Formula 1 and 2, respectively (p. 5, [0028]).
Regarding Claim 11, it would have been obvious to one of ordinary skill in the art at the time of the invention to select compounds having the general configuration required by the claimed Chemical Formula B and/or C for the reasons discussed in paragraph 7 above.  Takeshi further teaches that A may be a single bond; each of R1-R8 and R10-R18 may be hydrogen (p. 4, [0017]); R9 is preferably an aryl group (p. 5, [0035]); and preferred aryl groups include phenyl, naphthyl, and biphenyl (p. 6, [0032]).  Thus, Takeshi’s preferred embodiments teach toward the claimed Compounds 1, 12, 31, and 60.  
Regarding Claim 13, Kim teaches that organic light-emitting devices may have hole injection layers and electron injection layers in the claimed order/position (p. 3, [0035]-[0036]).
Regarding Claim 14, Takeshi teaches forming layers by deposition (p. 17, [0054]; p. 19, [0061]; p. 20, [0068]).
Regarding Claim 15, Takeshi teaches devices including flat panel displays (p. 1, [0001]).

Response to Arguments

Applicant's arguments filed 3 February 2021 have been fully considered but they are not persuasive.
Applicant argues that an unexpected effect is achieved by selecting anthracene compounds falling within the claimed Chemical Formula A which include a dibenzofuran group substituted at the 1 or 2 position as claimed rather than at the 3 or 4 position.  Applicant points to data presented in the Declaration under 37 C.F.R. 1.132 dated 3 February 2021 to support the assertion that the claimed compounds lead to unexpected improvements in luminance reduction rate in low grayscale area relative to structurally similar compounds substituted at the 3 or 4 position.
  The Declaration includes experimental data associated with Compound 68 falling within the scope of the claimed Chemical Formula B.  This compound has the following structure:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 68 corresponds to the claimed Chemical Formula B where R21-R28 and R31-R37 are hydrogen atoms.  Claim 1 is open to compounds according to Chemical Formula B where R21-R28 and R31-R37 may be the same or different and are each independently selected from a hydrogen atom; deuterium atom; substituted or unsubstituted C1-C30 alkyl, cycloalkyl, or alkoxy; C6-C30 aryloxy group; substituted or unsubstituted C6-C50 aryl group; substituted or unsubstituted C2-C40 heteroaryl group bearing O, N, or S heteroatoms; cyano; halogen; or a substituted or unsubstituted C1-C30 silyl.
Compound 68 corresponds to the claimed Chemical Formula B where Ar1 is a deuterium-substituted aryl group having 6 carbon atoms.  Claim 1 is open to compounds according to Chemical Formula B where Ar1 is a substituted or unsubstituted C6-C50 aryl group, or a substituted or unsubstituted C2-C50 heteroaryl group.
Compound 68 corresponds to the claimed Chemical Formula B where L is an unsubstituted arylene having 10 carbon atoms.  Claim 1 is open to compounds according to Chemical Formula B where L is selected from a single bond and a substituted or unsubstituted C6-C60 arylene group.
Compound 68 is not reasonably commensurate in scope with the claimed Chemical Formula B.  The claims are open to a broad range of compounds which may have substantially different chemical structure and functionality as evidenced by the wide variety of possible substituents discussed above.  
In addition, Chemical Formula B represents one of two possible anthracene derivatives present in the charge balance control layer.  The anthracene derivative may include a dibenzofuran moiety attached at the 1 position according to Chemical Formula C rather than at the 2 position as depicted in Chemical Formula B.  None of the examples referenced in Applicant’s remarks include a compound according to Chemical Formula C.
Compound 68 is not reasonably commensurate in scope with the full scope of anthracene derivatives recited in the claimed charge balance control layer.  In addition, example cited in Applicant’s remarks includes a single Compound 125 falling within the scope of the Chemical Formula A, whereas the claimed formula is open to a very broad range of compounds.  
  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  See MPEP 716.02(d).  The example cited in Applicant’s remarks is not reasonably commensurate in scope with the claims and therefore cannot be relied upon to establish non-obviousness of the claimed invention.
Although Example 3 including Compounds 68 and 125 is not commensurate in scope with the claims, the substantial improvement in luminance reduction rate is noted.  The only variation in Example 3 relative to Comparative Examples 5 and 6 is that the CBCL compound is substituted at the 2 position rather than the 3 or 4 position.  There is nothing in the prior art that would lead one skilled in the art to expect this result.  
Applicant is invited to contact the examiner in the event that an interview may be useful to advance prosecution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762